We have received from Your Honors a request for our written opinion in accordance with Article 10, section 3, of the Rhode Island Constitution regarding the constitutionality of “the school aid formula as applied to current populations”, such formula being contained in Article 43 of the Governor’s proposed budget for the fiscal year ending June 30,1993. (92-H9335 Substitute A) After carefully examining Your Honors’ resolution, however, we are constrained to conclude that a response to the question propounded therein would be constitutionally inappropriate under the circumstances here present. This court has held that “the judges of the Supreme Court are constitutionally obligated to give their written opinion to either house of the General Assembly when the questions propounded concern the constitutionality of pending legislation * * * ” Opinion to the Governor, 109 R.I. 289, 291-92, 284 A.2d 295, 296 (1971), and we remain prepared to fulfill this constitutional obligation. It is clear, however, that Article 43 of the Governor’s budget will be adopted, altered, or rejected well before a reasoned response to Your Honors’ resolution could be prepared, and in such case, the specific legislation in respect to which our opinion is sought would no longer be pending before Your Honors, and therefore could no longer serve as a proper basis for an advisory opinion.
Accordingly, we must respectfully decline to render an advisory opinion on the question propounded by Your Honors in Senate Resolution 92 S-2743.